Citation Nr: 9913292	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a VA Form 21-4138 the veteran raised the issue of service 
connection for a virus infection.  Service connection was 
previously denied for a virus infection.  The decision is 
final.  His most recent statement is a duplicate claim and 
there is no jurisdiction of the issue.  

The issue of service connection for a back disability was 
previously before the Board in December 1997.  The issue was 
remanded for further development and examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  There is no competent evidence etiologically connecting 
the veteran's current back disability to an injury during 
service.  

2.  The veteran is not service connected for any 
disabilities. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The veteran's claim for a total rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities has no legal merit.  38 C.F.R. § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

Service connection for protrusion at L-5 was previously 
denied in an October 1967 rating decision.  The RO 
incorrectly informed the veteran that he was service 
connected.  Therefore, the issue was addressed de novo.  We 
agree.

The Board also determines that the letter of October 1967 did 
not grant service connection for the back disorder.  It must 
be kept in mind that within the VA there are jurisdictional 
restraints.  There are rating specialists (see the bottom of 
any rating decision) and there are adjudicators.  There is no 
known process that would establish that any VA employee could 
grant service connection.  The 1967 rating decision correctly 
denied service connection and that action was within the 
jurisdiction of the rating panel.  VA form 21-6798 (left hand 
flap) was prepared and signed, noting that the reason for the 
disallowance was not incurred in or aggravated by service 
with remarks to include "not shown by evidence of record."  
Payments were never made.  An award was never entered.  The 
letter prepared outside the rating decision was incorrectly 
prepared and constituted clear error.  However, there is 
nothing that would establish that the person writing the 
letter in this case had jurisdiction or authority to grant 
service connection.  This set of circumstances is 
distinguishable from the situation where the letter writer is 
also the decisionmaker (i.e. line of duty determinations, 
character of discharge determinations, willful misconduct 
determinations.)  This case is distinguishable from Wilson v. 
West, 11 Vet. App. 383 (1998) based on the jurisdictional 
limits within the VA and the fact that an award was never 
made.  

The veteran, who served during a period of war, has appealed 
the denial of service connection for a back disability.  The 
veteran asserts that he injured his back when his ship sank 
and that his current back disability is due to that injury.  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as hearing loss (organic disease of 
the nervous system), service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

All relevant facts have been properly developed.  The veteran 
has not reported that any other pertinent evidence might be 
available.  A medical opinion was obtained and the veteran 
was informed of the need to submit additional evidence if it 
existed.  All duties owed to the veteran have been met.  

Service connection may be established for disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalization applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

In each case where a veteran is seeking service-connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).

The veteran's service medical records do not mention a back 
injury.  Service records show that his boat, the U.S.S. PC-
815, sank on September 11, 1945, and that service records 
were lost with the ship.  The veteran's discharge 
examination, dated June 1946, showed that his spine and lower 
extremities were normal and no abnormalities were noted.  

The veteran submitted private medical records from June 1956 
to May 1995 regarding his back problems.  The appellant was 
seen by A. R. Altenberg, M. D., in 1956.  At that time, he 
reported a history of a shipwreck and a sprained back.  
Reportedly, after that his back was sore "but got all 
right."  Since, he had felt a slip or give in the back.  
There had been no radiation, numbness or tingling.  The 
examiner determined that the veteran had a ligament or muscle 
about the spinous process of the 5th lumbar vertebra that 
slipped and caused discomfort.  In 1966, the veteran was seen 
by E. Cannon, M. D.  The veteran noted the shipwreck and the 
back injury in service.  A recurrent episode began in 
September 1966.  X-ray examination disclosed a protrusion of 
L-5 on the left.  In 1985, he was seen at the Saint Francis 
Medical Center.  He reported a history of lifting a heavy box 
in August 1984 fell and experienced immediate onset of back 
pain.  The impression was a possible midline L4-5 versus L5-
S1.

In addition, the veteran submitted numerous lay statements, 
dated September 1967 to November 1968, from family members, 
colleagues and friends concerning his back problems.  His 
family, colleagues and friends wrote that the veteran 
complained of back pain since service and told them about the 
inservice injury.  

In December 1997 the Board remanded the case for the RO to 
confirm whether the veteran's ship was in a wreck or 
accident; to establish whether the veteran was in combat and 
for a VA examination of the veteran.  The examiner was to 
determine the veteran's current low back diagnosis and 
whether the current manifestations were consistent with the 
claimed inservice injury.  The requested development has been 
completed. 

A VA examination was conducted in February 1998.  The 
diagnosis was status postoperative lumbar laminectomy with 
removal of a disc at the 4th through 5th lumbar vertebra and 
at the 5th lumbar vertebra to the 1st sacral vertebra on the 
right.  In response to the request of the Board, the 
examiner's review of the records did not reveal any evidence 
on an objective basis that the veteran had a significant back 
problem prior to 1966.  The veteran was seen or reportedly 
was seen, in 1956 and 1957 and was diagnosed with muscular 
strain and treated it as such.  The examiner was unable to 
relate the veteran's disc disease to any traumatic event 
occurring in service.  There was a history of a fall while 
carrying a very heavy box, in the early 1980's, while the 
veteran was employed.  Subsequently there was a diagnosis of 
an extruded disc and this lead to the veteran's surgery in 
1985 and to his medical retirement from work.  X-rays showed 
degenerative bone and disc disease.  The examiner concluded 
that since the veteran proved to the state civil service that 
his injury occurred while employed by the state of Louisiana 
it was not military service related.  

The circumstances of the ship sinking are uncertain.  Whether 
the sinking was combat related cannot be determined.  
However, the Board accepts the fact that the veteran's ship 
sank.  38 U.S.C.A. § 1154(a).  The Board does not doubt his 
statements regarding an inservice back injury.   However, the 
law and the Court have established that there must be 
residual disability.  See, Beausoleil v. Brown, 8 Vet.App. 
459, 464 (1996).  There is some post service evidence, which 
bears on the connection issue.  However, this is evidence 
against a connection.  The preponderance of the evidence 
establishes that the current back disability is due to other 
causes.  

At this time, the veteran has a very specific diagnosis.  
That diagnosis was not entered in service or in proximity to 
service.  The current diagnosis was not entered by the 
private examiner in 1956.  The Board is fully aware the 
veteran has attempted to establish continuity of 
symptomatology by his own statements, the use of past medical 
records and lay statements.  However, issues of etiology must 
be resolved by a competent professional.  The veteran and his 
lay informants are not medical professionals and are not 
competent to relate the current diagnosis to the remote 
inservice injury.  His opinion is not competent and does not 
serve to establish a well-grounded claim.  We again note that 
the Board obtained additional evidence and the opinion of an 
examiner.  After review of the record, the examiner concluded 
that there was no relationship between the current diagnosis 
and the inservice event.  We also note that the record 
contains no competent evidence that refutes the recent VA 
medical opinion.  Based on the record before the Board, the 
claim for service connection for a back disability is not 
well grounded because his particular diagnosis has not been 
related to service, including the claimed inservice injury 
during the ship sinking.

Lastly, when the Board remanded the file in December 1997, 
the veteran was informed that if he had evidence attributing 
the disability to service or evidence of treatment between 
service and 1955 that evidence "must" be submitted.  The 
veteran was clearly notified of the deficiency in the record 
and afforded an opportunity to cure the evidentiary defect.  
All duties owed to the veteran to complete the application 
have been met. 

II.  Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1998).

As the veteran is not service connected for a disability the 
claim for individual unemployability has no legal merit. 


ORDER

Entitlement to service connection for a back disability is 
denied.  A total rating for compensation based on individual 
unemployability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

